DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 6th, 2021 have been fully considered but they are not persuasive. Applicant's argument regarding the use of Laptewicz, Jr.: Laptewicz, Jr. discloses in col. 3, lines 9-15 “ the second end of the first barrel portion may be in the form of a nozzle… the nozzle area may be configured to help force the adhesive back from the second barrel end toward the first barrel end along the periphery of the barrel circumference during the mixing operation”. Here, it is taught that during operation, the nozzle end can be configured to force the material from a second barrel end (i.e. towards the dispensing end) towards the first barrel end (i.e. towards a container opening). Examiner did not rely on Laptewicz, Jr. for these features as it is not further detailed or expressly taught.  Rather, the Examiner relied upon Reilly et al. for these features as outlined in the previous office action and again in detail below. Therefore, regarding applicant’s argument that Laptewicz, Jr. cannot be combined with another reference as it would change the principle of operation of the device is not persuasive, as it has been established that both Laptewicz, Jr. and Reilly et al. disclose a mixing and dispensing device. The addition of missing features from one reference to the other therefore cannot/does not change the principle of operation as both sill mix th, 2021, with respect to specification objections have been fully considered and are persuasive.  The specification objections of October 6th, 2020 has been withdrawn.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4-7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Laptewicz, Jr. (US 5,071,040 A) in view of Reilly et al. (US 2010/0100099 A1).
Regarding claim 1, Laptewicz, Jr. discloses a device fig. 2, comprising a cylindrical container fig. 1 (12) including a proximal end fig. 1 (42), a distal end fig. 1 (24), a chamber fig. 2 (20) extending along a longitudinal axis from the proximal end to the distal end thereof [col. 3, lines 60-63], and an injection passage fig. 1 (48) disposed at the distal end of the cylindrical container, wherein the injection passage has an inner diameter that is less than a diameter of the chamber (see fig. below); a plug fig. 2 (50) removably disposable in the injection passage [col. 4, lines 1-4]; a mixing screw fig. 2 (16) rotatably disposable in the chamber [col. 4, lines 32-48], the mixing screw including a proximal end (see fig. below), a distal end (see fig. below), a screw thread fig. 2 (40) extending along an outer surface of the mixing screw from proximate the proximal end to proximate the distal end of the mixing screw… a mixing rod fig. 1 (14) 
However, Laptewicz, Jr. does not disclose a return passage extending through the mixing screw from the proximal end to the distal end thereof… causing material disposed in the chamber to be moved distally through the chamber by the screw thread and return to the proximal end of the chamber through the return passage of the mixing screw; and an injection rod that is selectively engageable with the mixing screw and extendable through the return passage to a point proximate the distal end of the mixing screw… the injection rod occludes the return passage of the mixing screw, and the injection rod is engaged with and rotates the mixing screw through the chamber and through the injection port.
 Regarding claim 1, Reilly et al. disclose a return passage fig. 1 (157) extending through the mixing screw fig. 1 (150, 160) from the proximal end to the distal end thereof [0030, 0047]… causing material disposed in the chamber to be moved distally through the chamber by the screw thread and return to the proximal end of the chamber through the return passage of the mixing screw [0078]; and an injection rod fig. 5 (460) that is selectively engageable with the mixing screw [0063] and extendable through the return passage to a point proximate the distal end of the mixing screw [0078]… the injection rod occludes the return passage of the mixing screw figs. 5 and 

    PNG
    media_image1.png
    269
    486
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    604
    294
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    608
    261
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time of filing to combined the teachings of Laptewicz, Jr. with those of Reilly et al. as both teach devices used to mix and dispense a bone cement material for use in orthopedic surgery. 
	Regarding claim 4, Laptewicz, Jr. and Reilly et al. disclose the device of claim 1, further comprising a lid fig. 1 (170) of Reilly et al. engageable with the proximal end of the cylindrical container, the lid including an aperture fig. 2 (18, 32) of Laptewicz, Jr. disposed therein through which at least one of the mixing screw, the mixing rod, and the injection rod extend fig. 1 (18) of Laptewicz, Jr. [col. 4, lines 61-65 of Laptewicz, Jr.].
	Regarding claim 5, Laptewicz, Jr. and Reilly et al. disclose the device of claim 1, wherein the chamber of the cylindrical container has an inner diameter that decreases distally from a first value proximate a first location towards the proximate end to a second value proximate a second location towards the distal end (see fig. below), the decrease in diameter occurring over at least a portion of a length of the chamber. 

    PNG
    media_image4.png
    269
    486
    media_image4.png
    Greyscale

	Regarding claim 6, Laptewicz, Jr. and Reilly et al. disclose the device of claim 5, wherein an inner sidewall of the chamber is curved inward over at least a portion of the length thereof fig. 1 (24) of Laptewicz, Jr.

	Regarding claim 15, Laptewicz, Jr. and Reilly et al. disclose the device of claim 1, further comprising a surgical motor fig. 2 (30) of Laptewicz, Jr. for selectively actuating the mixing rod and the injection rod [col. 4, lines 21-25 of Laptewicz, Jr.].
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Laptewicz, Jr. (US 5,071,040 A) and Reilly et al. (US 2010/0100099 A1), as applied to claim 1 above, further in view of Kobayashi et al. (WO 2016/068048 A1).
Regarding claim 2, Laptewicz, Jr. and Reilly et al. disclose the device of claim 1.
However, Laptewicz, Jr. and Reilly et al. do not disclose wherein the mixing screw has a first void disposed in and extending through a portion of a sidewall of the mixing screw proximate one of the distal end and the proximal end of the screw.
Regarding claim 2, Kobayashi et al. disclose wherein the mixing screw has a first void fig. 5 (34) disposed in and extending through a portion of a sidewall of the mixing screw proximate one of the distal end and the proximal end of the screw.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Laptewicz, Jr. and Reilly et al. with those of Kobayashi et al. in order to provide a mixing screw with these voids to promote complete mixing and homogeneity of the bone cement contained within a container before the mixture is transferred elsewhere. 
. 
Claims 8-11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Laptewicz, Jr. (US 5,071,040 A) and Reilly et al. (US 2010/0100099 A1), as applied to claim 1 above, further in view of Barker et al. (US 6,033,105 A).
Regarding claim 8, Laptewicz, Jr. and Reilly et al. disclose the device of claim 1.
However, Laptewicz, Jr. and Reilly et al. do not disclose wherein the distance from a thread root to a thread crest of the screw thread decreases over at least a portion of a length of the mixing screw as the screw thread extends from the proximal end to the distal end of the mixing screw.
Regarding claim 8, Barker et al. disclose wherein the distance from a thread root to a thread crest of the screw thread decreases over at least a portion of a length of the mixing screw as the screw thread extends from the proximal end to the distal end of the mixing screw [col. 11, lines 60-65].
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Laptewicz, Jr. and Reilly et al. with those of Barker et al. in order to allow the mixing screw inside the mixing and dispensing device to, during mixing procedures, to additionally compress the mixture to ensure no air bubbles exist prior to dispensing of the mixture to the bone.

Regarding claim 10, Laptewicz, Jr., Reilly et al., and Barker et al. disclose the device of claim 1, wherein a distance between adjacent turns of the screw thread decreases from the proximal end to the distal end of the mixing rod [col. 13, lines 46-50 of Barker et al.].
Regarding claim 11, Laptewicz, Jr., Reilly et al., and Barker et al. disclose the device of claim 10, wherein adjacent turns of the screw thread progressively compress material disposed in the chamber as the screw thread moves the material from the proximal end towards the distal end of the cylindrical container [col. 3, lines 54-60 of Barker et al.].
Regarding claim 16, Laptewicz, Jr., Reilly et al., and Barker et al. disclose the device of claim 1, further comprising a manual crank fig. 3 (39) of Barker et al. for selectively actuating the mixing rod and the injection rod [col. 8, lines 8-11 of Barker et al.]. 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Laptewicz, Jr. (US 5,071,040 A) and Reilly et al. (US 2010/0100099 A1), as applied to claim 1 above, further in view of Aurin et al. (US 2004/0030345 A1).
Regarding claim 12, Laptewicz, Jr. and Reilly et al. disclose the device of claim 1.However, Laptewicz, Jr. and Reilly et al. do not disclose wherein the cylindrical container comprises a chamber thread extending from an inner sidewall along at least a portion of the length of the chamber.
Regarding claim 12, Aurin et al. disclose wherein the cylindrical container comprises a chamber thread extending from an inner sidewall along at least a portion of the length of the chamber figs. 2-5 (46).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Laptewicz, Jr. and Reilly et al. with those of Aurin et al. as all disclose a device used for injection of bone cement material, the device taught by Aurin et al. alternatively providing an external device for dispensing the mixture through engagement of container and screw threads. 
Regarding claim 13, Laptewicz, Jr., Reilly et al., and Aurin et al. disclose the device of claim 12, wherein the chamber thread fig. 2 (46) of Aurin et al. cooperates with the screw thread fig. 2 (48) of Aurin et al. to facilitate distal movement of material disposed in the chamber [0027, 0033 of Aurin et al.].
Regarding claim 14, Laptewicz, Jr., Reilly et al., and Aurin et al. disclose the device of claim 12, wherein the chamber thread comprises a substantially triangular thread form fig. 3 (46) of Aurin et al.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Laptewicz, Jr. (US 5,071,040 A) and Reilly et al. (US 2010/0100099 A1), as applied to claim 1 above, further in view of Aurin et al. (US 2004/0030345 A1).

However, Laptewicz, Jr. and Reilly et al. do not disclose the coefficient of friction of the surface of the mixing screw is lower than a coefficient of friction of the surface of the chamber.
While Aurin et al. does not explicitly disclose the coefficient of friction of the surface of the mixing screw is lower than a coefficient of friction of the surface of the chamber. However, Aurin et al. does disclose “rotation of the driving element as it is threaded into the sleeve will impart a torque or torsion to the plunger…torque or torsion will be resisted by the frictional force between the liquid in the syringe barrel and the interior walls of the syringe barrel… minimize the likelihood of plunger breakage” [0034], meaning the frictional force between the material and chamber must be larger than the frictional force between the material and the mixing screw, in order to be able to overcome the torque or torsion imparted by driving element and plunger and minimize the possibility of breaking the device. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Laptewicz, Jr. and Reilly et al. with those of Aurin et al. as all disclose a device used for injection of bone cement material, the device taught by Aurin et al. alternatively providing an external device for dispensing the mixture through engagement of container and screw threads. 
Allowable Subject Matter
Claim 17 is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775